
	

113 S2341 IS: To amend title 10, United States Code, to enhance the authority for members of the Armed Forces to obtain professional credentials.
U.S. Senate
2014-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2341
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2014
			Mr. Kaine introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to enhance the authority for members
			 of the Armed Forces to obtain professional credentials.
	
	1.Enhancement of authority for members of the Armed Forces to obtain
			 professional credentials(a)In generalParagraph (1) of subsection (a) of section 2015 of title 10, United States Code, is amended by
			 striking professional accreditation and all that follows through certification and inserting State-imposed licenses, Federal occupational licenses, and professional certification.(b)LimitationsSubsection (b) of such section is amended—(1)by inserting (1) before The authority; and(2)by adding at the end the following new paragraphs:(2)The authority under subsection (a) may not be used to pay the expenses of a member to obtain
			 professional credentials unless such credentials are recognized and
			 approved by the armed force concerned as necessary to meet—(A)readiness
			 requirements or professional occupational development goals of such armed
			 force; or(B)the self-development requirements of the member.(3)Except as provided in paragraph (4), the authority under subsection (a) may not be used to pay the
			 expenses of obtaining professional credentials unless—(A)such credentials are accredited under International Organization for Standardization/International
			 Commission (ISO/IEC) Standard 17024–2012, entitled General Requirements for Bodies Operating Certification of Persons; and(B)the entity accrediting such credentials provides documentary evidence to the Secretary of Defense
			 that it complies  International Organization for
			 Standardization/International Commission Standard 17011, entitled Conformity assessment—General requirements for accreditation bodies accrediting conformity
			 assessment bodies.(4)During the three-year period beginning on the date of the authorization of the Credentialing agency
			 by the
			 Department of Defense, the authority under subsection (a) may be used to
			 pay the expenses of obtaining professional credentials from an entity not
			 complying with the Standards referred to in paragraph (3) if the entity
			 certifies in writing to the Secretary of Defense that
			 the entity agrees to seek to obtain certification of compliance with the
			 Standards before the end of such period..(c)Funds availableSuch section is further amended—(1)in subsection (a), by striking may pay in the matter preceding paragraph (1) and inserting may, using funds described in subsection (c), pay; and(2)by adding at the end the following new subsection:(c)Funds availablePayments may be made under the authority under subsection (a) by the Secretary making such payments
			 from amounts available to such Secretary for tuition assistance for
			 members under the jurisdiction of
			 such Secretary..(d)Covered expensesSuch section is further amended by adding at the end the following new subsection:(d)Expenses definedIn this section, the term expenses means expenses for classroom instruction, hands-on training (and associated materials), manuals,
			 study guides and materials, text books, processing fees, and test fees and
			 related fees..
